I think the original decision of the Court was correct and should have been permitted to stand, therefore dissent from the action of the majority in granting plaintiff's motion for rehearing and in reversing and remanding the cause.
A short resume of matters appearing more at length in the original opinion will immediately present the question involved; that is, whether or not the trial court abused its discretion in excluding evidence offered by the plaintiff, not in rebuttal of evidence introduced by the defendant on the issue of payment, but solely for the purpose of proving the correctness of the sworn account, no items of which had been attacked by any evidence introduced by the defendant.
As appears from the original opinion, and as revealed by the record, plaintiff relied upon the sworn account attached to his petition, as furnishing ample proof of his cause of action, and, although controverted by the defendant, was sustained by the court; thus forcing the defendant to put on evidence in support of his plea of settlement and payment, which was conclusively established by the uncontradicted and unimpeached testimony of defendant McKinney and that of Mr. Godwin, the representative of Casualty *Page 262 
Underwriters, whose estate is represented by the plaintiff herein.
It was after the defendant put on his evidence and rested, showing that, prior to the appointment of plaintiff as receiver, a full, final and satisfactory settlement was consummated between Casualty Underwriters and the defendant, that the plaintiff, for the first time, attempted to establish his cause of action by evidence other than by the sworn account already in evidence; none of which, in my opinion, was in rebuttal of any evidence introduced by the defendant on the issue of payment.
In passing upon the error, whether, or not, of the, trial court in rejecting the documentary evidence offered by the plaintiff, that is, whether the court abused its discretion in rejecting the evidence on the idea that it was not in rebuttal, we have the right, as the trial court had, to take into consideration the nature of the case. The receiver was appointed after the consummation of the transactions involved between the interested parties, that is, Casualty Underwriters and Mr. McKinney, and to their entire satisfaction; it remained for the receiver to raise an objection to the settlement had, and this without alleging collusion between Goldwin, representative of Casualty Underwriters, and McKinney, or that their monthly and annual settlements, extending over quite three years, were, in any sense, infected with fraud.
As these settlements were binding upon Casualty Underwriters, by the same token they should be held binding upon the receiver, who stands precisely in the shoes of the estate he was appointed to represent, and can enforce only such rights and maintain only such actions, as could be enforced or maintained by Casualty Underwriters. The doctrine, prevalent the country over, is announced in 53 Corpus Juris, pp. 99-101, Sec. 125, as follows: "A receiver has no right to property which does not belong to the individual or corporation over whose estate he was appointed, at the time of the appointment, and where he comes into possession of such property he may transfer it to the real owner. He can take no right or title which was extinguished before his appointment, and where property is conveyed or assigned to him by the party under the court's order, the receiver can claim only such rights as the grantor or assignor could have enforced. A receiver is in no sense a bona fide purchaser, and he can acquire no other, greater, or better interest than the debtor had in the property. To this extent he has been held to stand in the shoes of the debtor; he has the same right which the latter would have had, and can set up, no rights against claims which the debtor could not have set up." And, again, at page 326, Sec. 538, the same authority says that: "* * * The receiver cannot repudiate the lawful acts of the estate over which, he was appointed, and a completed transaction, not ultra vires, and not infected with fraud so that creditors might impeach it on such grounds, will bind the receiver. * * *."
If the documents excluded had been admitted in evidence, they simply would have tended to establish the correctness of the sworn account, already in evidence, no item of which had been impeached, but would not, in any sense, have answered or rebutted the evidence introduced by the defendant, showing a full, final and satisfactory settlement between Casualty Underwriters and McKinney, of all matters revealed by the sworn account, prior to the appointment of the receiver. As this settlement was binding upon Casualty Underwriters, it is also binding upon the receiver, under the authorities cited; therefore, it is my opinion that, as plaintiff had no cause of action to begin with, the court committed no prejudicial error in the ruling in question, and its judgment, in my opinion, should have been permitted to stand. *Page 263